internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03-plr-125001-02 date date legend x d1 d2 d3 state1 state2 dear this letter responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x incorporated under the laws of state1 on d1 x elected to be treated as an s_corporation on d2 also on d2 x converted from a state1 corporation to a state1 limited_partnership electing to be treated as an association_taxable_as_a_corporation x’s conversion to a state1 limited_partnership electing to be classified as an association for federal tax purposes may have created a second class of stock and inadvertently plr-125001-02 terminated x's s_corporation_election x and its owners intended that x would continue to be treated as an s_corporation when x’s shareholders became aware that x’s conversion to a limited_partnership may have inadvertently terminated x's s_corporation_election x converted to a state2 corporation on d3 x was unaware that the conversion to a state1 limited_partnership might create a second class of stock and result in the termination of x's s_corporation_election x represents that it did not intend to terminate its s_corporation_election law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 of the code provides that an election to be treated as an s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 of the code provides that if an election to be treated as an s_corporation was terminated under sec_1362 or the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in such termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code provides in part as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation plr-125001-02 and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts based on revproc_99_51 1999_52_irb_760 december section dollar_figure of revproc_2000_3 i r b date provides that the service will not rule on the following issue because it is being studied sec_1361 -- definition of a small_business_corporation -- whether a state law limited_partnership electing under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation has more than one class of stock for purposes of sec_1361 the service will treat any request for a ruling whether a state law limited_partnership is eligible to elect s_corporation status as a request for a ruling on whether the partnership complies with sec_1361 conclusion based upon the information submitted and the representations made we conclude that if x's conversion from a state1 corporation to a state1 limited_partnership created a second class of stock resulting in a termination of x's s_corporation_election the termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter provided that x's subchapter_s_election is not otherwise terminated under sec_1362 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-125001-02 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s christine e ellison branch chief office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
